DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: A-shaped resistance structures 16, Page 4, lines 25-26, and resistance structure 16, Page 4, lines 28-29.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because of undue length.  Correction is required.  
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The disclosure is objected to because of the following informalities:
Page 3, line 28 discloses the “assembly of wings” as element 6. This is inconsistent with element 6 on Page 4, line 5,  and Page 4, line 30, which disclose element 6 as “wings assembly.” 
In the Brief Description of the Drawings, Page 2, line 17, Fig. 3 is disclosed as a view of the flight apparatus with wing ejectors in the cruise position. This is inconsistent with the detailed description of drawings, Page 4, line 22, wherein Fig. 3 is disclosed as an apparatus not provided with wing ejectors.  
Appropriate correction is required.

Claim Objections
Claim 14-15 and 17-19 are objected to because of the following informalities:
Claim 14, lines 10 and 14, and Claim 17, line 3, recite “the engines”, despite previously reciting “four electric engines” in Claim 14, line 7. For purposes of consistency, it is recommended that these limitations be amended to recite "the four electric engines". Appropriate correction is required.
Claim 14 recites “the apparatus on line 12, despite previously reciting “flight apparatus” in line 1. For purposes of consistency, it is recommended that this limitation be amended to recite "the flight apparatus". Appropriate correction is required.
Claim 14 recites “the wing extremities” on line 16. For purposes of consistency, it is recommended that this limitation be amended to recite "the extremities of the upper wing a and the lower wing b". Appropriate correction is required.
Claim 14 recites “the hinges” in line 21, despite previously reciting “two hinges” in line 4. For purposes of consistency, it is recommended that this limitation be amended to recite “the two hinges.” Appropriate correction is required.
Claim 14 recites “the increasing the angle of incidence” in line 24. This appears to be a typo or grammatic error. For purposes of clarity, it is recommended that this limitation be amended to recite “an increasing of the angle of incidence.” 

Claim 14 recites “the central vertical supports” in lines 25-26, despite previously reciting “upright central vertical supports” in lines 4-5. For purposes of consistency, it is recommended that this limitation be amended to recite “the upright central vertical supports.” Appropriate correction is required.
Claim 14 recites “each propeller” in line 26, despite previously reciting “four propellers” in line 7. For purposes of consistency, it is recommended that this limitation be amended to recite “each of the four propellers.” Appropriate correction is required.
Claim 15 recites “the propellers” on line 2, despite previously reciting “four propellers” in Claim 14, line 7. For purposes of consistency, it is recommended that this limitation be amended to recite "the four propellers". Appropriate correction is required. 
Claim 18, line 1, recites “the inner part of the duct (35),” despite previously reciting “the inner side of the second duct” in Claim 15, line 5. For purposes of consistency, it is recommended that this limitation be amended to recite “the inner side of the second duct (35)”. Appropriate correction is required.
Claim 18, line 2, recites “the exterior part of the duct (10),” despite previously reciting “the outside of the first duct” in Claim 15, lines 4-5. For purposes of consistency, it is recommended that this limitation be amended to recite “the outside of the first duct (10)”. Appropriate correction is required.
Claim 19 recites “the wings” in line 1, despite previously reciting “upper wing a” and “lower wing b” in Claim 14, lines 8-9. For purposes of consistency, it is recommended that this limitation be amended to recite “the upper wing a and the lower wing b.” Appropriate correction is required.

Claim 19 recites “engines” in line 7, despite previously reciting “four triple flow jet engines” in line 2. For purposes of consistency, it is recommended that this limitation be amended to recite “four triple flow jet engines”. Appropriate correction is required.
Claim 19 recites “the upper wing” in line 8, despite previously reciting “the upper wing a” in Claim 14, line 8. For purposes of consistency, it is recommended that this limitation be amended to recite “the upper wing a”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “the second distinct part” in line 3. There is insufficient antecedent basis for this limitation in the Claim. For purposes of examination, this limitation is interpreted as “a second distinct part.” Appropriate correction is required.
Claim 14 recites “the wings a and b” in line 5, line 7, and line 24. There is insufficient antecedent basis for these limitations in the Claim. For purposes of examination and consistency, this limitation is interpreted as “upper wing a and lower wing b.” This correction will also provide antecedent basis for the recitations of “the upper wing a” and “the lower wing b” on lines 9-10. Appropriate correction is required. 
Claim 14 recites “two of them” in line 8. This limitation is indefinite, because it’s unclear whether “them” is referencing the “four propellers” or “four electric engines”. The Examiner interprets this recitation of “them” to refer back to “four propellers” from line 7. For purposes of examination, this limitation is interpreted as “two of the four propellers.” Appropriate clarification or correction is required.
Claim 14 recites “two on the lower wing b” in line 8. This limitation is indefinite, because it’s unclear what “two” elements are being referenced. The Examiner interprets this recitation of “two” to refer back to the “four propellers” from line 7. For purposes of examination, this limitation is interpreted as “two of the four propellers on the lower wing b.” Appropriate correction is required.
Claim 14 recites “the electric energy” in line 10. There is insufficient antecedent basis for this limitation in the Claim. For purposes of examination, this limitation is interpreted as "electric energy". Appropriate correction is required.
Claim 14 recites “the cruise flight” in line 17. There is insufficient antecedent basis for this limitation in the Claim. For purposes of examination, this limitation is interpreted as "a cruise flight". Appropriate correction is required.
Claim 14 recites “the angle of incidence of the wings a and b” in line 18. There is insufficient antecedent basis for this limitation in the Claim. For purposes of examination, this limitation is interpreted as "an angle of incidence of the upper wing a and the lower wing b". Appropriate correction is required. This interpretation additionally provides antecedent basis for the recitation of “angle of incidence” at the end of line 18. Appropriate correction is required.
Claim 14 recites “which angle of incidence decrease naturally” in lines 18-19. There is insufficient antecedent basis for this limitation in the Claim, and the wording is unclear. For purposes of examination, and in view of the interpretation directly above, this limitation is interpreted as “wherein the angle of incidence decreases naturally.” Appropriate correction is required.
Claim 14 recites “the increasing wings drag” on line 19. There is insufficient antecedent basis for this limitation in the Claim. For purposes of examination, this limitation is interpreted as "increasing drag on upper wing a and lower wing b". Appropriate correction is required.
Claim 14 recites “the increasing of the translation speed” in lines 19-20. There is insufficient antecedent basis for this limitation in the Claim. For purposes of examination, this limitation is interpreted as "an increasing of translation speed". Appropriate correction is required.
Claim 14 recites “its lower center of gravity” in line 21. This limitation is indefinite, because it’s unclear what “its” is referencing. The Examiner interprets this recitation of “its” to refer back to “the cockpit” from line 20. For purposes of examination, this limitation is interpreted as “the cockpit’s center of gravity.” Appropriate correction is required.
Claim 14 recites “it to rotate relative” in line 22. This limitation is indefinite, because it’s unclear what “it” is referencing. The Examiner interprets this recitation of “it” to refer back to “the cockpit” from line 20. For purposes of examination, this limitation is interpreted as “the cockpit to rotate relative.” Appropriate correction is required.
Claim 14 recites “the landing” in line 23. There is insufficient antecedent basis for this limitation in the Claim. For purposes of examination, this limitation is interpreted as "a landing". Appropriate correction is required.
Claim 14 recites “the speed” in line 23. This limitation is indefinite, because it is unclear if “the speed” is referencing back to “the translation speed” in line 20, or intends to introduce a new, different “speed.” For purposes of examination, this limitation is interpreted as “the translation speed.” Appropriate correction is required.
Claim 14 recites “the increasing the angle of incidence” in line 24. There is insufficient antecedent basis for this limitation in the Claim, and the wording is unclear. For purposes of examination, this limitation is interpreted as "an increasing of the angle of incidence". Appropriate correction is required.
Claim 14 recites “until they naturally return” in line 24. This limitation is indefinite, because it’s unclear what “they” is referencing. The Examiner interprets this recitation of “they” to refer back to “the wings” in the same line. For purposes of examination, this limitation is interpreted as “until the wings a and b naturally return.” Appropriate correction is required.
Claim 14 recites “the open area” in line 26. There is insufficient antecedent basis for this limitation in the Claim. For purposes of examination, this limitation is interpreted as "an open area". Appropriate correction is required.
Claim 14 recites “the inlet lip” in line 27. There is insufficient antecedent basis for this limitation in the Claim. For purposes of examination, this limitation is interpreted as "an inlet lip". Appropriate correction is required.
Claim 14 recites “the pilot’s seat” in line 28. There is insufficient antecedent basis for this limitation in the Claim. For purposes of examination, this limitation is interpreted as "a pilot’s seat". Appropriate correction is required.
Claim 14 recites “the central part” in line 28. There is insufficient antecedent basis for this limitation in the Claim. For purposes of examination, this limitation is interpreted as "a central part". Appropriate correction is required.
Claim 15 recites “their front side” in line in line 3. There is insufficient antecedent basis for this limitation in the Claim. For purposes of examination, this limitation is interpreted as "a front side". Appropriate correction is required.
Claim 15 recites “the inner side” in line 5. There is insufficient antecedent basis for this limitation in the Claim. For purposes of examination, this limitation is interpreted as "an inner side". Appropriate correction is required.
Claim 16 recites “the rear side” in line 2. There is insufficient antecedent basis for this limitation in the Claim. For purposes of examination, this limitation is interpreted as "a rear side". Appropriate correction is required.
Claim 17, line 1, and Claim 18, line 1, recite “the duct”. These limitations are indefinite, because it is unclear if “the duct” refers to “the first duct” or “the second duct” from Claim 15, line 5, or to both of “the ducts.” For purposes of examination, this limitation is interpreted as “the ducts.” Appropriate clarification or correction is required. 
Claim 17, line 2, and Claim 19, lines 5-6, recite “the compressed air”. There is insufficient antecedent basis for these limitations in the Claim. For purposes of examination, these limitations are interpreted as "compressed air". Appropriate correction is required.
Claim 17 recites “the slit” in line 3, despite previously reciting “annular ejection slit” in Claim 1, line 27. It is unclear if “the slit” in Claim 17 is referencing the “annular ejection slit” in Claim 1, or intends to introduce a new, different, “slit”. For purposes of examination, this limitation is interpreted as “the annular ejection slit”. Appropriate correction is required.
Claim 19 recites “the pipes” in line 7. There is insufficient antecedent basis for this limitation in the Claim. For purposes of examination, this limitation is interpreted as "pipes". Appropriate correction is required. 
Claim 18, which depends from Claim 16, inherits the deficiencies described above and is therefore rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under U.S.C. 103 as being unpatentable over McCullough et al. (US 20180339772 A1), hereafter McCullough, in view of Ohanian et al. US 20100140416 A1), hereafter Ohanian, and in further view of Wolffsohn (US 1362380 A), hereafter Wolffsohn.
Regarding Claim 14, McCullough discloses a flight apparatus with vertical take-off and landing, of a biplane type (see Annotated Fig. 1F below), having two main distinct parts which are articulated between them, a first distinct part consisting of a cockpit hinged to the second distinct part which is a wings assembly (see annotated Fig. 1F below); the cockpit being attached to the wings assembly by two hinges fixed in upright central vertical supports (see annotated Fig. 1F below) of the wings a and b and having limited the swing possibility of the cockpit (see [0044], for example), wherein the wings a and b are provided with four propellers (see annotated Fig. 1F below) driven by four electric engines (see [0030], lines 1-7), two of them being disposed on the upper wing a and two on the lower wing b, the four propellers forming thus a quadcopter layout (see annotated Fig. 1F below); wherein batteries transmit the electric energy to the engines through the speed regulators (see [0030], lines 9-18, for example); wherein the entire operation of the apparatus is managed by means of a flight computer (see Fig. 8, #108, Flight Control System); wherein the taking-off is made with the wings a and b and the engines vertically oriented (see Fig. 3A, #14, #16); wherein the flight apparatus is laid on the ground by means of a landing gear fixed in the wing extremities (see Fig. 1E, #44a-44d, and [0035]); wherein the flight apparatus taking off as a quadcopter (see Fig. 3A) and the transition to the cruise flight is made by reducing the angle of incidence of the wings a and b (see Fig. 3A-3C), which angle of incidence decreases naturally due to the increasing wings drag, concurrently with the increasing of the translation speed of the flight apparatus (Examiner notes that the angle of incidence of the wings would clearly naturally decrease due to increasing wings drag in Fig. 3A-3C), in the meantime, the cockpit remaining in a vertical position due to its lower center of gravity and due to the hinges which allow it to rotate relative to the wings assembly (see Fig. 3A-3C, #50); and wherein the landing is made similarly to a quadcopter, slowing down the speed in order to lead the increasing the angle of incidence of the wings a and b until they naturally return to the vertical position required for landing (see Fig. 3G-3I), wherein the cockpit swings inside of the central vertical supports (see Fig. 3G-3I, #50) through the open area of the lower wing b (see annotated Fig. 1F below. Note: This limitation is broadly interpreted by the Examiner to mean the area around wing b), and the flight computer is disposed in the central part of the upper wing a of the biplane (see Fig. 1A, #40, and [0039], lines 1-3).


    PNG
    media_image1.png
    545
    1013
    media_image1.png
    Greyscale


McCullough fails to discloses that each propeller has a duct provided on the inlet lip with an annular ejection slit. Instead, McCullough discloses each propeller, without disclosing each as having a duct provided on the inlet lip with an annular ejection slit. 
Ohanian teaches a duct provided on the inlet lip with an annular ejection slit (see annotated Fig. 5 below). 

    PNG
    media_image2.png
    744
    738
    media_image2.png
    Greyscale

Both references, from the same field of endeavor, relate to vertical takeoff and landing aircraft. It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to apply the duct provided on the inlet lip with an annular ejection slit of Ohanian to the propellers of McCullough, in order to not only increase thrust of the propellers with a duct (see Ohanian [008], for example), but to also increase flow through the propellers through use of an annular ejection slit and enhance vehicle performance and stability (see Ohanian [0039], for example).
McCollough in view of Ohanian fails to teach that the batteries (14) are placed under the pilot's seat. Instead, McCollough teaches batteries (see [0030], for example) without placing them under the pilot's seat. 
Wolffsohn teaches the batteries are placed under the pilot's seat (Page 3, lines 81-85). 
Both references, from the same field of endeavor, relate to aircraft components. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to place the batteries of McCollough in view of Ohanian under the pilot's seat as taught by Wolffsohn, in order to make the batteries accessible and reduce weight at the engines (Wolffsohn, Page 3, lines 81-98).
Claims 15-16 and 18 are rejected under U.S.C. 103 as being unpatentable over modified McCullough as applied to Claim 14 above, in further view of Camci et al. (US 20110217163 A1), hereafter Camci.
Regarding Claim 15, modified McCullough teaches a flight apparatus with vertical take-off and landing according to Claim 14, with ducts being provided on their front side with ejection slits (see annotated Fig. 5 above). 
Modified McCullough fails to teach wherein the propellers are double ducted, being provided with a further duct, thereby forming a double-flow ducted propeller, and wherein the outside of the first duct and inner side of the second duct form together an annular Coanda ejector. 
Camci teaches wherein the propellers are double ducted, being provided with a further duct (see annotated Fig. 2A below), thereby forming a double-flow ducted propeller, and wherein the outside of the first duct and inner side of the second duct form together (see annotated Fig. 2C below) an annular Coanda ejector (Examiner notes that airflow closely projected to a parallel surface, such as the outside of the first duct and inner side of the second duct, may induce the Coanda effect. For example, see Ohanian [0057] and Figs. 16A-16B wherein the Coanda effect along a duct surface is depicted due to air flow from ejection slits, which would apply to both single ducts and double ducts). 

    PNG
    media_image3.png
    365
    426
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    385
    542
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add the second duct of Camci to the ducts of the VTOL flight apparatus of modified McCullough, in order to decrease inlet flow separation during forward flight, increase lift  and control, and reduce vibration and noise levels (see Camci, [0030], for example).
Regarding Claim 16, modified McCullough as applied to Claim 15 above teaches the flight apparatus with vertical take-off and landing according to Claim 15, wherein the ducts are also provided on their rear side with ejection slits (see Ohanian, [0033], lines 1-6 and 17-20).
Regarding Claim 18, modified McCullough as applied to Claim 16 above teaches the flight apparatus according to Claim 16, wherein the inner part of the duct together with the exterior part of the duct (see annotated Fig. 2C above, for example) form an annular ejector of the Coanda type having ejection slits. (Examiner notes that airflow closely projected to a parallel surface, such as the outside of the first duct and inner side of the second duct, may induce the Coanda effect. For example, see Ohanian [0057] and Figs. 16A-16B wherein the Coanda effect along a duct surface is depicted due to air flow from ejection slits, which would apply to both single ducts and double ducts).
Claim 17 is rejected under U.S.C. 103 as being unpatentable over modified McCullough as applied to Claim 15 above, in further view of Radu (US 20130068876 A1), hereafter Radu.
Regarding Claim 17, modified McCullough teaches the flight apparatus according to Claim 15, wherein the front part of the duct is provided with an annular chamber from which the compressed air is ejected through the slit (see Ohanian, [0033], lines 8-14).
Modified McCullough fails to teach the shaft of the electric engines drives, directly or via a speed multiplier, an air compressor which provides compressed air through pipes to the annular chamber. Instead, modified McCullough teaches electric engines (see McCullough, [0030], lines 1-3, for example), without teaching that the electric engines drive an air compressor.
Radu teaches the shaft of the electric engines drives, directly or via a speed multiplier, an air compressor which provides compressed air (see Radu, [0015], wherein Radu teaches that compressed air jets can be used for additional lift, and an on-board compressor may be driven by an electric motor) through pipes (Examiner notes that compressed air clearly requires an enclosed avenue to travel to the annular chamber, and an enclosed avenue may be considered a pipe) to the annular chamber ([0015, compressed air reservoirs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the shaft of the electric engines to drive the air compressor. Air compressors require a power source, and during flight the electric engines are clearly a power source, as taught by Radu.  
Claim 19 is rejected under U.S.C. 103 as being unpatentable over modified McCullough as applied to Claim 16 above, in further view of Evulet (US 20170057621 A1), hereafter Evulet.
Regarding Claim 19, modified McCullough teaches the flight apparatus according to Claim 16 wherein the wings are provided with four engines, having a duct which is provided with the ejection slit (see Ohanian annotated Fig. 5 below) and the whole assembly is surrounded by a second duct (see Camci annotated Fig. 2A below), having an ejection slit and the inner part of the duct, together with the outer part of the duct (see Camci annotated Fig. 2C below), forms an annular Coanda ejector (Examiner notes that airflow closely projected to a parallel surface, such as the outside of the first duct and inner side of the second duct, may induce the Coanda effect. For example, see [0057] and Figs. 16A-16B wherein the Coanda effect along a duct surface is depicted due to air flow from ejection slits, which would apply to both single ducts and double ducts) said engines (see McCullough, Fig. 1F, #26a-26d) being disposed two on the upper wing (see McCullough, Fig. 1F, #16) and two on the lower wing (see McCullough, Fig. 1F, #14).

    PNG
    media_image2.png
    744
    738
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    365
    426
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    385
    542
    media_image4.png
    Greyscale

Modified McCullough fails to teach triple flow jet engines that each are made up of a classic double flow turbo fan, and the compressed air required for the operation of the entire ejection system is supplied through the pipes from a stage of the turbofan’s compressor. Instead, modified McCullough teaches four engines, without teaching that the engines are classic double flow turn fan engines. 
Evulet teaches triple flow jet engines that each are made up of a classic double flow turbo fan (see Evulet, Fig. 26A-26B and [146]), and the compressed air required for the operation of the entire ejection system is supplied through the pipes from a stage of the turbofan’s compressor (see Evulet [0146] which teaches how bleed air is supplied by a stage of a turbofan’s compressor and [0058] which teaches how the bleed is supplied through conduits to ejector nozzles and applied to aircraft surfaces to create additional lift using the Coanda effect). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add the triple flow jet engines made up of a class double flow turbo fan of Evulet to the flight apparatus of modified McCullough, in order to provide increased flight range to the flight apparatus, while still maintaining the ability to create additional lift using the Coanda effect through usage of bleed air from a compressor stage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Didey (US 20200317332 A1) teaches a VTOL aircraft with a tilting body within vertical upright supports and a biplane configuration.
Sheng et al. (US 20180346108 A1) teaches a ducted fan with annular ejection slits at the inlet and outlet. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA LYNN GORDON whose telephone number is (571)270-5323. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON, can be reached at 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNA L. GORDON/Examiner, Art Unit 3642                                                                                                                                                                                                        
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642